Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 1 of 56

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURF*| |.

 

 

 

 

 

for the
Northern District of California SEP -4 2019
rad YO Gee, G
United States of America ) CLEP neu U Net ay fone CURT  %Og
v. ) NORTH DISTRICT OF Calipaiin!
Advent Care Inc., Case No.
3.19 71459
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 2, 2018 in the county of San Francisco in the
Northern District of California , the defendant(s) violated:
Code Section Offense Description
42 U.S.C. § 1320a-7b(b) Criminal penalties for acts involving, F era health care "Anti-Kickback
Statute." +t)

 

 

 

 

This criminal complaint is based on these facts:

Please see attached affidavit.

@ Continued on the attached sheet.

Complainant’ s signature

 

WILLIAM FRENTZEN

Assistant United States Attorney Katelyn McKendrick, Special Agent - FBI

Printed name and title

 

Sworn to before me and signed in my presence.

Date: A M | \ |
Judge’s signature

City and state: San Francisco, California Ao. sour C. Spero, U.S. Chief Magistrate Judge

Printed name and title

 

| Ae
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 2 of 56

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

 

I, Katelyn McKendrick, Special Agent with the Federal Bureau of

Investigation (“FBI”) being duly sworn, hereby depose and state as

follows:
I. INTRODUCTION
A. SYNOPSIS :
1. I submit this affidavit in support of a criminal Complaint

for RIDHIMA “AMANDA” SINGH (hereafter “SINGH”) and her company Advent
Care, Inc. (“ADVENT”). SINGH is the Chief Executive Officer of
ADVENT.

2. There is probable cause to believe SINGH, acting through
and on behalf of her company, ADVENT, has engaged in paying kickbacks
to doctors and other medical professionals in exchange for the
referral of Medicare patients to ADVENT for hospice services in
violation of 42 U.S.C. § 1320a-7b(b), the anti-kickback statute.

3. As part of this investigation, agents have obtained

information and evidence from FBI cooperating witnesses “CW-1”1, “CW-

 

'ow-1 has provided information and services to the FBI over approximately two
years and has received no monetary compensation or other consideration from the FBI
in exchange for the information and services. However, CW-1 was employed by a home
health care agency (“HHA Alpha”), which served as a cooperating entity supporting
the FBI’s undercover operation. As a result of the undercover operation, patient
numbers and/or revenue to CW-1 and CW-1'’s HHA may have increased. These potential
increases to CW-1’'s HHA may have provided benefit to CW-1l by improving his/her
standing with the employing HHA. A criminal background check of CW-1 revealed
convictions for embezzlement, grand theft, and an arrest for false claim to
citizenship. CW-1 is an undocumented immigrant who entered the United States
illegally and by presenting false identifying documents to a CBP officer. The CW-
llater falsely denied having possessed false identifying documents when interviewed
by immigration officers. Although CW-1 is a removable alien, removal has been
deferred under the Convention Against Torture. The CW-1 may have an incentive to
curry favor with federal law enforcement because of his immigration status. After
the conclusion of this undercover operation, FBI Agents became aware that during
the undercover operation but after HHA Alpha was no longer accepting patient
referrals from targets of the investigation, CW-1 was believed to have tried to use
his/her role as a source to threaten an individual - with whom he/she had a
personal dispute - with a law enforcement investigation into the practices of this
individual. To my knowledge, those threats were never carried out. CW-1 is not

1
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 3 of 56

2”2, and “CW-3”3, as well as evidence obtained through the execution
of search warrants and corroborating documentary evidence.

B. BACKGROUND OF LEGAL FRAMEWORK AND INVESTIGATION

4, Starting in the 1970s, Congress created, amended, and
strengthened the “Anti-Kickback Act”, currently United State Code,
Title 42, Section 1320a-7b(b). The relevant language of the statute
is listed below. In essence, the law criminalizes influencing
referrals for federally funded health care through payments. The
legislative history revealed Congress was deeply concerned the
normalization of kickbacks in federally funded health care programs
would lead to fraud and an undermining of the quality of patient
services since “operators become more concerned with rebates than
with care.” FBI Agents began looking into kickbacks in the San
Francisco Bay Area, specifically in the fields of home health and
hospice. Their investigation arose from concerns of false billing,
referrals without patient care in mind, that health care providers
would have a willingness to expose their patients to unnecessary
treatments and that certain home health agencies (“HHAs”) would have
a willingness to bill for, but not provide, necessary services. The

preliminary investigation into kickbacks occurring in the Bay Area in

 

currently the subject of any pending criminal charges.

2 cW-2 has provided information and services to the FBI and has received no
monetary compensation from the FBI in exchange for the information and services.
CW-2 has cooperated pursuant to an agreement with the United States Attorney’s
Office for the Northern District of California to provide information to law
enforcement and is seeking leniency from the government with respect to his/her own
role related to paying kickbacks in the Northern District of California.

3 cW-3 has provided information and services to the FBI and has received no
monetary compensation from the FBI in exchange for the information and services.
CW-3 is a cooperating target of the investigation and is seeking leniency from the
government with respect to his/her own role related to paying kickbacks in the
Northern District of California.
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 4 of 56

the fields of home health and hospice revealed that the above
concerns were indeed occurring. Some of the most egregious examples
uncovered by the investigation included doctors who referred patients
to hospice care in exchange for kickbacks while demanding a
“longevity” bonus —- meaning the doctor would financially benefit the
longer a patient remained on hospice. Since hospice is generally
meant for palliative care without curative intent, this system could
encourage doctors to abandon curative options earlier with
‘potentially life threatening outcomes.

5. An undercover operation was selected as the means of
investigating kickbacks. From training and experience, the
investigators understood that health care providers and HHAs shrouded
their activities in secrecy. Typically, health care providers were
given kickbacks in the form of cash payments made in closed door
meetings between themselves and HHA representatives. Some used bogus
medical directorship/consultant contracts to disguise kickbacks as
payments for seemingly legitimate, but actually non-existent,
services. Given the expected closed nature of the transactions and
the relatively traceless nature of cash payments, traditional
documentary and other overt investigative techniques were deemed to
be ineffective. An undercover operation (“UCO”) was considered as
the most efficient and most successful means to gather direct
evidence of the payments and the corrupt intent of the kickback
payments.

6. Around July 2016, two employees of a known Bay Area home
health agency (“HHA Alpha”) made a complaint to Health and Human
“Services Office of Inspector General (“HHS-OIG”) regarding payments

of kickbacks to doctors by other HHAs in the Bay Area. One of the

3
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 5 of 56

two agreed to serve as a cooperating witness (“CW-1”). CW-1 was
paired with an undercover FBI agent (“UCE”), based in San Francisco,
who would portray himself/herself as someone representing investors,
intent on acquiring HHA Alpha and seeking to expand HHA Alpha’s
patient population through illegal kickbacks. UCE often communicated
with targets in furtherance of the UCO while in San Francisco. The
UCO sought to investigate predicated targets and to use predicated
targets to refer UCE to other violators who the targets believed to
be engaged in similar conduct.

7. In designing the UCO, investigators learned health care
providers were weary of potential legal risks that caused them to be
unwilling to accept kickbacks from an unknown undercover agent
without an introduction from a known member of the industry.
Further, the nature and size of the kickbacks were dependent on the
types of HHA services required. “For example, certain types of
insurance and services were reimbursed at a higher rate, which in
turn would lead to higher kickbacks. Many health care providers were
also quite concerned with patient satisfaction, partially to avoid a
disgruntled patient from questioning the corrupt HHA referral.
Therefore, the ability to provide specific details about services,
accepted insurance plans, and patient satisfaction was critical to
both gaining the initial introductions and to allowing the UCO to
expand. The involvement of a vetted HHA would facilitate entry of
the UCO and allow kickback referrals to be diverted away from
predicated HHA companies. Further, the care provided by the vetted
HHA could be monitored and reviewed.

8. In keeping with those goals, HHA Alpha effectively served

as a cooperating entity through its management and its participation

4
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 6 of 56

in the UCO. The FBI investigation was partly based upon analysis of
so-called outlier data - data showing abnormal and potentially
illegal conduct - among HHAs and doctors as well as through
interviews. Based on examination of the data and interviews, HHA
Alpha did not fall into the profile of a likely kickback offender.
Checks of FBI databases did not reveal HHA Alpha as a prior or
current subject of any investigations. Additionally, the FBI
consulted with HHS-OIG and determined HHA Alpha was not a prior or
current subject of any investigations. From the founding of HHA
Alpha in 2009 until the initiation of the UCO, Medicare received two
complaints, which were later deemed to be unsubstantiated.
Additionally, HHA Alpha’s owner was aware that CW-1 would be
cooperating with an investigation and the patient paperwork and
referrals to HHA Alpha during the UCO were required to be brought to
the attention of the investigating agency. Patients referred to HHA
Alpha by physicians and others receiving payment from FBI through the
ucO, (1) were contacted by an employee of HHA Alpha to obtain their
consent for treatment by HHA Alpha, (2) as a result of this consent
and intake process, some patients ultimately did not receive
treatment from HHA Alpha because they declined treatment, preferred
an HHA of their own choosing, or medical evaluation determined
treatment was inappropriate, (3) HHA Alpha was made aware of patients
that were referred through the course of the UCO, and (4) FBI
conducted interviews of all available patients referred to HHA Alpha
and there were no serious allegations of failure in patient care.
During the course of the UCO, there was one complaint regarding
patient care provided by HHA Alpha made by a recently hired, and then

fired employee, but an investigation by the California Department of

5
Case 3:19-mj-71459-MAG Document 1 Filed 09/04/19 Page 7 of 56

Public Health did not result in any negative finding against HHA
Alpha. No other complaints about HHA Alpha were reported to Medicare
through the duration of the UCO. During the course of the UCO, a
total of 27 subjects were paid kickbacks and referred patients to HHA
Alpha. At no -time during their meetings with CW-1 and/or UCE did the
‘subjects express any concerns regarding the treatment of their
patients by HHA Alpha nor notify that any patient complaints had been
received. Further, none of the subjects indicated they were aware of
any illicit conduct by HHA Alpha prior to or during the UCO.

Cc. AGENT QUALIFICATIONS

9, I am a Special Agent of the FBI and have been so employed
since 2015. I am currently assigned to the Complex Financial Crime
Squad of the FBI’s San Francisco Field Division. As part of my
assigned duties, I investigate possible violations of federal
criminal law. I have received specialized training in health care
fraud matters including, but not limited to, Anti-Kickback, Mail
Fraud, Wire Fraud, and False Claims. I have participated in the
execution of multiple arrest and search warrants in which business
and personal documents, bank records, computers, and other evidence
of health care fraud and other crimes have been seized.

10. The facts set forth in this affidavit are based on my own
personal knowledge, knowledge obtained from other individuals during
my participation in this investigation, including other law
enforcement officers, my review of documents and computer records
related to this investigation, communications with others who have
personal knowledge of the events and the circumstances described
herein, and information gained through my training and experience.

This affidavit is intended to show that there is sufficient probable
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 8 of 56

cause for the requested Complaint and arrest warrant and does not set
forth all of my knowledge about this matter. Unless specifically
indicated otherwise, all conversations and statements described in.
this affidavit are related in substance and in part only. Where
excerpts of transcripts of audio recorded conversations are
presented, they represent my best effort at this time to transcribe
such recordings and I believe them to be accurate in substance.

D. COMPLAINANT

11. RIDHIMA “AMANDA” SINGH, is a 33-year-old U.S. citizen who
is believed to reside in Livermore, California and is the Chief
Executive Officer of ADVENT, as well as, Amity Home Health Care, Inc.
(“AMITY”) an HHA located in Hayward, California.

12. ADVENT CARE, Inc., ADVENT is a hospice company located in
Hayward, California. California Secretary of State Records indicated
that SINGH is the Chief Executive Officer of ADVENT which was
incorporated on March 24, 2015.

13. I believe that ADVENT holds corporate criminal liability
related to hospice patients that were referred to ADVENT via AMITY
employees who paid kickbacks in exchange for the referral of Medicare
patients for hospice services. I believe that individuals received
kickback payments for the referral of home health patients, as well
as hospice patients to SINGH’s companies, AMITY and ADVENT.

E. STATUTE VIOLATED

14. Title 42, United States Code, Section 1320a-7b(b) (2) (A), in
relevant part, makes it a crime for any person to knowingly and
willfully offer or pay any remuneration (including any kickback,
bribe, or rebate) directly or indirectly, overtly or covertly, in

cash or in kind to any person to induce such person to refer an
Case 3:19-mj-71459-MAG Document 1 Filed 09/04/19 Page 9 of 56

individual to a person for the furnishing or arranging for the
furnishing of any item or service for which payment may be made in
whole or in part under a Federal health care program.

II. PROBABLE CAUSE

A. CASE SUMMARY

15. During the course of the investigation, the FBI identified
AMITY and ADVENT as being involved in a conspiracy to pay kickbacks
to doctors and other medical professionals for the certification or
referral of patients for home health or hospice services. In effect,
the FBI believed that employees and/or affiliates of AMITY and ADVENT
were bribing individuals associated with hospitals, skilled nursing
facilities, and doctors’ offices in order to induce those individuals
to send home health patients to AMITY and hospice patients to ADVENT.

16. The distinction between home health and hospice care
centers on whether or not a patient’s condition can be improved. For
hospice, care is provided to terminally ill individuals with a
primary focus on pain relief and improving the patient’s level of
comfort, both physically and spiritually. Whereas home health care
focuses on curative care, such as physical therapy, occupational
therapy, and some skilled nursing, with the expectation the patient’s
condition will improve after receiving the home health services.

17. While most home health agencies accept both home health and
hospice patients, SINGH created ADVENT for the sole purpose of
providing hospice services. In doing so, patients could be divided
between ADVENT and AMITY based on the need of the patient and
services they required. As such, patients needing hospice services

were routed to ADVENT, while patients in need of home health services

were sent to AMITY.
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 10 of 56

18. Information provided by CW-1, physicians, and other health
care professionals (including, but not limited to, hospital case
managers, social workers, and homie health marketers) indicated AMITY
controlled the majority of patient referrals coming to area HHAs from
surrounding hospitals and medical offices. Per a number of
individuals identified during the investigation, AMITY’s control over
the patient referral market was reportedly the result of the agency’s
willingness to pay kickbacks for patient referrals and outbid other
HHAs engaged in similar kickback schemes. Based on a review of
Medicare claims data of multiple HHAs within the San Francisco Bay
Area, AMITY appeared to have significant control of the patient
population compared to other HHAs in the surrounding area. Since
January 1, 2013, AMITY has received approximately $105,000,000 in
payments from Medicare for home health services purportedly rendered.

19. According to Medicare claims data, since October 1, 2016,
ADVENT has received approximately $10,471,900 in payments from
Medicare for hospice services purportedly rendered.

20. In January 2017, CW-1 identified Glennda Santos (“SANTOS”)
as a prominent marketer employed by several HHAs in the area,
including AMITY. SANTOS was employed by AMITY as a marketing
consultant from approximately August 2015 through the first quarter
of 2019.

21. CW-1 informed agents that SANTOS was participating in a
cash-for-patient referral scheme involving physicians, hospital case
managers, and employees at skilled nursing facilities throughout the
San Francisco Bay Area. In so doing, according to CW-1, SANTOS would
give envelopes of cash to these individuals in order to direct

patient referrals to the HHAs, including AMITY.
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 11 of 56

22. In March 2017, the FBI began the UCO and introduced the UCE
as CW-1’s business partner. The UCO initially focused on SANTOS and
individuals believed to be accepting kickbacks from her.

23. As part of the UCO, CW-1 and the UCE told SANTOS that they
were partnering to increase the patient population at HHA Alpha. CwW-
1 and the UCE. told SANTOS that CW-1 and several investors,
represented by the UCE, would eventually buy HHA Alpha at a later
date. As part of their agreement, SANTOS would introduce CW-1 and
the UCE to individuals willing to accept kickbacks for patient
referrals. The UCE further told SANTOS she would receive an interest
in HHA Alpha as compensation for the introductions. Later, the UCE,
CW-1, and SANTOS agreed that SANTOS would be compensated in cash for
each patient referral or introduction to physicians, case managers,
or other health care professionals who could refer patients to HHA
Alpha.

24. The UCO was based on a referral system; identified co-
conspirators would introduce medical professionals to CW-1 and the
UCE who were willing to participate in a similar patient referral
kickback scheme.

25. During the course of the UCO, SANTOS introduced individuals
she knew to already be engaged in kickback schemes, to include,
physicians, case managers, and social workers willing to accept
kickback payments in exchange for home health or hospice patients.

26. On or about August 30, 2017, SANTOS introduced CW-2 to Cw-1
and the UCE; CW-2 at the time of the introduction, was employed by
AMITY. During the course of the UCO, the UCE paid CW-2 cash in
exchange for patient referrals and the introduction to a medical

professional who accepted kickback payments in exchange for the

10
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 12 of 56

referral of patients. At this point in the investigation, CW-2 was
not a cooperating witness but rather a subject of the investigation.

B. AMITY CHECK CASHING SCHEME FOR CASH KICKBACK PAYMENTS IN

EXCHANGE FOR THE REFERRAL OF MEDICARE PATIENTS

27. On or about March 23, 2017, CW-1 had an in-person
consensually recorded conversation with SANTOS in which SANTOS
explained how SINGH disguised kickback payments by writing checks to
the AMITY marketers SINGH employed with notations such as
“entertainment”, “reimbursement”, Ygift”, or “donation”. The
marketers cashed these checks and used the cash to pay kickbacks to
medical professionals. SANTOS further explained the kickbacks were
also disguised as payroll. In doing so, I believe SINGH paid the
marketers a higher payroll amount and used the excess money for
kickbacks payments to medical professionals for the referral of
patients to AMITY. The meeting between CW-1 and SANTOS was recorded.
This conversation included the following statements, to which, where
called for, I have added additional explanation and context based on

my training, experience, and facts I have learned through this

 

 

investigation:
Speaker Verbal Statement Additional Explanation
SANTOS: | “Because like this is how I Based on the context of
tell Amanda in the beginning, | this conversation, I
when I first met her in believe “Amanda” is a
2009.” reference to SINGH.

 

 

 

 

 

 

11
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 13 of 56

 

 

 

 

 

 

 

 

Speaker Verbal Statement Additional Explanation

SANTOS: | “So I told her that, do not Typically, a legitimate
hire a marketer, cause the home health marketer would
money that you’re going to meet with doctors, hospital
spend on your marketer, is case managers, and other
the money that you can use to | health care professionals
give away.” to provide promotional

information about the
agency in an effort to
obtain patient referrals.
Based on my training and
experience, however, the
term “marketer” is also
known to refer to
individuals willing to pay
kickbacks for the referral
of patients.

I believe the statement
“money that you can use to
give away” refers to money
that can be used for
kickback payments.

CW-1: “You can do what?”

SANTOS: | “Do not hire a marketer, SANTOS is explaining that
cause the money you use for the marketer is the face of
the marketer, is the money AMITY and the connection or
that you can use to buy, and middleman between SINGH and
that’s really, that’s what, the individual receiving
you hire a runner, not a the kickback payment.
marketer, and I’ve been
telling [Individual 1] 4 that I believe the term “runner”
from the very beginning. You refers to an individual
have one marketer as the face | whose sole responsibility
but you have one runner, the is to deliver kickbacks in
rest, because you don’t have for form of cash, food,

a marketer as the face and/or gifts. The runner

[unintelligible] $80,000, is not marketing on behalf

that’s too big, what are you |of AMITY, but is simply a

going to do? Pay double delivery person who is paid

double?” a smaller salary than a
marketer.

CW-1 “Where does she get cash CW-1 is referring to
from?” kickback payments in the

form of cash.

 

 

4 throughout this affidavit the names of physicians or individuals not charged
during this investigation have been redacted.

12

 
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 14 of 56

 

 

 

 

 

 

 

 

 

 

 

 

 

Speaker Verbal Statement Additional Explanation

SANTOS: | “What?”

CW-1: “How does she get cash from?”

SANTOS: | “She’s very smart. She’s SANTOS is stating SINGH is

giving us cash or she’s smart by concealing the
giving us check in our kickback payments in the
names.” form of a checks made out
to the marketers. The
marketers would then cash
the checks to use the cash
as kickback payments.

CW-1 “You cash it out? Ohh k k k.”

SANTOS: | “So so so we we they put it SANTOS is explaining how
like, they put it on the the kickback payment is
check like ‘entertainment’, disguised by writing checks
‘reimbursement’ , ‘gift’, uhh | to the marketers with
‘donation’ .” notations in the memo

section, such as
“entertainment”,
“reimbursement”, “gift” or
“donation”.

CW-1 “Oh so she would give it to
I’m uhh I’m uhh the employee,
how can she do? Or anybody?

Or cash, somebody would cash
it for her?”

SANTOS: | “They they they cash the I believe SINGH would pay
payroll and the payroll is so | the marketers a higher
high [unintelligible] .” salary or payroll, and then

use the excess money for
kickbacks payments for the
referral of patients to
AMITY.
CwW-1 “Oh that that makes sense.
Yeah yeah that makes sense.”

SANTOS: | “Like your donor. You pay
yourself $200,000 a year or
whatever ya know. Then you
have $20,000 every month or
$30,000”

CW-1 “With her it makes sense

 

because she’s keeping it. So
she can do, whatever she
wants to do.”

 

 

13

 
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 15 of 56

28. On January 14, 2019, the Honorable United States Magistrate
Judge Kandis A. Westmore approved an application by the FBI for a
warrant to search Apple iPhone associated with cellular telephone
number 510-585-5059 belonging to SINGH (the “SINGH Account”). I have
reviewed the contents of the SINGH Account, which include, among
other things, a list of SINGH’s contacts, preserved Apple iMessage
messages, text messages, and WhatsApp messages. I believe the
following iMessage, text, and WhatsApp conversations, among others,
contribute to a showing that probable cause exists to believe that
SINGH has violated the above mentioned statutes.

29. FBI Agents interviewed CW-2 related to a specific WhatsApp
text string between CW-2 and SINGH that took place on or about
February 5, 2018 through February 6, 2018. In the WhatsApp
conversation, CW-2 and SINGH discussed kickback payments for the
doctors that CW-2 managed on behalf of SINGH and AMITY. This
conversation included the following statements, to which, where
called for, I have added additional explanation and context based on

statements made by CW-2:

14
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 16 of 56

 

Speaker

Text Statement

Additional Explanation

 

CW-2:

Good morning boss, 2
checks I got for this
week will be for [Doctor
1] & [Doctor 2], will
need one to lock in
Palliative doc [Doctor
3] this week also pis
[emoji]

CW-2 confirmed the receipt of two
checks from AMITY written in
his/her name. CW-2 cashed the
checks and used the cash to pay
both Doctor 1 and Doctor 2. CW-2
paid each doctor $5,000 in cash
that was placed inside an
envelope and delivered to them at
their respective offices.

CW-2 understood that the cash was
payment for the referral of
patients to AMITY.

CW-2 was requesting an additional
kickback payment in the form of a
check for Doctor 3.

 

 

 

 

 

 

 

SINGH: Ok
CW-2: Thank U
SINGH: Good job
CW-2: [Doctor 3] CW-2 stated that “5” referred to
5 for hh & hospice $5,000 in cash.
The cash was for a consulting fee
which CW-2 understood to mean
payment for patient referrals to
AMITY. The doctors received the
same amount of money per month no
matter how many patients they
referred.
Based on my training, experience,
and facts I have learned
throughout this investigation,
SINGH expects that the doctors or
individuals receiving kickback
payments on a monthly basis are
to exclusively provide patients,
specifically Medicare patients to
AMITY.
CW-2 Hi boss, can I get check
today for [Individual 1]
& [Doctor 3]?
SINGH: Send me full neme if drs

 

 

 

15

 
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 17 of 56

 

Text Statement

Additional Explanation

 

[Doctor 3]
[Doctor 2]
[Doctor 1]
[Doctor 4]
[Doctor 5]
[Doctor 6]

 

Hi boss! Just reminding
u to bring d checks pls
[emoji]

 

SINGH: Yes

 

 

 

CW-2: Thank U [emoji]

SINGH: I need numbers SINGH was requesting that CW-2
With each dr provide the amount each doctor
[CW-2] should be paid so SINGH could
22°? write CW-2 checks.
Hurry

CW-2 [Doctor 3] 5 CW-2 stated that the numbers next
[Doctor 2] 5 to each doctor referred to the
[Doctor 1] 5 amount of cash each doctor would
[Doctor 4] 3 be paid, i.e. “5” referred to

3 $5,000 and “3” referred to

[Doctor 6]
$3,000.

 

 

 

 

 

30. CW-2 explained that AMITY took all patient referrals from

various insurances, to include, Medicare, Medi-Cal, and private

insurance; however, the marketers only counted the Medicare patient
referrals. CW-2 stated Medicare patients were highly desired due to
the high reimbursement rates from Medicare and AMITY made its money
off the Medicare patients.

31. In the course of this investigation, the FBI has obtained

records from Fremont Bank of Business Regular Checking account ending

in 1173 SINGH was

(the “1173 Fremont Account”) belonging to AMITY.
one of three individuals listed on the 1173 Fremont Account Signature

Care Agreement. The records obtained span the dates of November 16,

2017 through and including March 29, 2019. Through my review of

these records, I have learned that in February 2018, during the same

time period as the above mentioned WhatsApp messages, CW-2 received

16
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 18 of 56

eight checks, paid to the order of “CW-2” totaling $44,040, ranging
in amounts from $4,400 to $6,300. CW-2 reviewed the eight checks and
confirmed that they were signed by SINGH. The signature on the
checks reviewed by CW-2 appeared to match SINGH’s signature on the
1173 Fremont Account Signature Card Agreement. CW-2 stated the
purpose of the eight checks was to cash them and use the cash to pay
kickbacks to individuals, including doctors, for the referral of
patients to AMITY.

32.  CW-2 would cash the checks from AMITY at CW-2’s personal
bank, as well as a check cashing company located on Castro Valley
Boulevard that was utilized to cash checks by multiple AMITY
employees.

33. In the course of this investigation, the FBI has obtained
records from Wells Fargo Bank, N.A. of an Expanded Business Checking
account ending in 3890 (the “3890 WF Account”) belonging to AMITY.
The records obtained span the dates of January 1, 2013 through and
including December 31, 2017.

34. Through a review of the financial records of both the 1173
Fremont Account and the 3890 WF Account from November 2015 through
and including March 2019, I have learned, among other things, the
following:

a. CW-2 has received approximately 200 checks paid to the
order of CW-2 from AMITY for at least $1,077,000. That cash was
intended for payments for referrals to AMITY.

b. CW-2 stated that SINGH employed multiple marketers.
CW-2 knew of at least twelve AMITY employees, including SANTOS, who

were instructed to participate in the check cashing scheme to get

17
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 19 of 56

cash for kickback payments to pay individuals, to include doctors,
for the referral of patients to AMITY. |
c. Based on a review of the 1173 Fremont Account and the

3890 WE Account, the twelve AMITY employees reported by CW-2, have
negotiated over $5.5 million dollars in checks paid out in their
names. Based on the information from CW-2, there is probable cause
to believe that much if not all of that money went to pay. for the
referral of patients to AMITY.

| d. The checks paid to the twelve AMITY employees, to
include SANTOS, were similar in nature to CW-2’s checks based on the
dollar amount and the number of checks written per month. For
example, in February 2018, one of the twelve AMITY employees received
approximately six checks totaling $36,090 and ranging in amounts from
$5,210 to $6,300 which were similar to CW-2’s eight checks that were
cashed in February 2018. Additionally, in February 2018, SANTOS
received five checks from AMITY in SANTOS’ name totaling $28,360
ranging in amounts from $5,210 to $6,480. Therefore, based on CW-2’'s
statements, the recorded statements of SANTOS to CW-1, and the
similar nature of the checks, I believe these checks were used for
the purpose of paying kickbacks to individuals, to include doctors,
for the referral of Medicare patients to AMITY.

35. CW-2 was a salaried AMITY employee and paid via payroll
checks that were direct deposited into CW-2’s personally owned bank
account. CW-2 occasionally received additional money via bonus
checks from SINGH when new accounts were procured; however, bonuses
were random and given in physical check form, typically for an amount
between $3,000 and $6,000. SINGH made the amount random and often

not in hundred dollar increments. The memos written in the memo line

18
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 20 of 56

of checks were often not accurate; for example, if the memo said
“bonus”, the check was not necessarily payment for a bonus. CW-2 was
adamant that he/she did not receive any bonus checks in February
2018. The February 2018 checks were specifically for cash kickback
payments to individuals, including doctors, for the referral of
patients to AMITY.

Cc. AMITY UTILIZED AMERICAN EXPRESS CREDIT CARD ACCOUNT TO

FACILITATE KICKBACK PAYMENTS FOR THE REFERRAL OF HOME
HEALTH AND HOSPICE PATIENTS

36. CW-2 described the legitimate role of a marketer in the
home health care industry as someone who sells the HHA’s services,
i.e. nursing, physical therapy, occupational therapy, and social work
services. The marketer would attempt to procure new business/clients
by handing out pamphlets and spreading the word about the HHA. CW-2
stated, when he/she first became a marketer in the home health care
industry, CW-2 did indeed market as outlined above. While marketing
for AMITY, SINGH began to trust CW-2 and instructed CW-2 to take
clients out to elaborate meals, sporting events, and purchase gifts
for individuals willing to provide AMITY with patients, mainly
Medicare patients. When patient referrals were slow, SINGH directed
CW-2 to incentivize clients with gifts in effort to induce them to
refer more patients to AMITY. CW-2’s clients mainly consisted of
case managers at hospitals, social workers at skilled nursing
facilities, doctors, and office staff at doctors’ offices.

37. CW-2 was given an AMITY American Express credit card to
purchase various items including gift cards, gifts, and tickets for
sporting events, concerts, and trips to Las Vegas. Those gifts were

specifically for the purpose of influencing individuals to refer

19
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 21 of 56

patients to AMITY. CW-2 had to ask SINGH for permission prior to

using the credit card for expenditures. SINGH set the credit card
limit to $1,000 at the beginning of each month and would authorize
increases as she allowed CW-2 to make purchases.

38. In the course of this investigation, the FBI has obtained
and reviewed records from American Express for credit cards
statements related to AMITY. SINGH was the main account holder for
the AMITY Business Gold Rewards credit card (the “AMEX Account”).

The records obtained span the dates of December 28, 2012, through May
29, 2018 and include a multitude of credit card holders and credit
card numbers, to include CW-2. |

39. Between January 2016 and May 2018, CW-2’s AMITY AMEX
Account had over 600 transactions totaling approximately $200,000
worth of expenses charged by CW-2. Those expenses largely broke down
into the following categories: entertainment, food and beverage, gift
cards, retail, and services.

40. CW-2 stated that the AMITY employees did not always give
kickbacks for the referral of patients in the form of cash. AMITY
employees would also give gift cards, typically in the form of Visa
cards or retail store cards ranging from $300 to $500. Social
workers in skilled nursing facilities were typically given gift cards
ranging from $2,000 to $5,000 in exchange for patient referrals to
AMITY.

41. CW-2 stated that AMITY also paid kickbacks in the form of
goods and services, for example, elaborate lunches, happy hours,
expensive dinners, Warriors tickets, as well as, high end goods in

the form of purses from Gucci, Louis Vuitton, and Nordstrom.

20
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 22 of 56

D. BRENDA ADDISON UTILIZED AMITY AMERICAN EXPRESS CREDIT CARD
ACCOUNT TO FACILITATE KICKBACK PAYMENTS FOR THE REFERRAL OF
PATIENTS TO AMITY AND ADVENT

42. CW-2 stated that Brenda Addison (“ADDISON”) had an AMITY
AMEX credit card and was one of the only marketers without a monthly
limit.

43. According to records from the California Employment
Development Department (“EDD”), ADDISON has been employed with AMITY
starting in the second quarter of 2015 and employed with ADVENT
starting in the fourth quarter of 2016.

44, CW-2 stated that ADDISON was an AMITY marketer and
considered to be SINGH’s “right hand”. CW-2 believed that ADDISON
was aware of all the kickback payments made by AMITY employees to
individuals, to include doctors, for the referral of patients to
AMITY.

45. According to the AMITY AMEX Account records, between June
2015 and May 2018, ADDISON’s AMITY AMEX Account had over 1500
transactions totaling approximately $609,900 worth of expenses '
charged by ADDISON. Those expenses largely broke down into the
following categories: entertainment, food and beverage, travel, and
retail.

46. ADDISON’s retail charges on her AMITY AMEX Account were
approximately $106,000. Between December 2015 and April 2018, a few
of the major retail expenses included approximately $48,800 worth of
charges from Chanel, approximately $6,700 from Neiman Marcus,
-approximately $6,000 from Yves Saint Laurent, and approximately
$5,700 from Louis Vuitton. This does not include all of ADDISON’ s

retail expenses.

21
Case 3:19-mj-71459-MAG Document 1. Filed 09/04/19 Page 23 of 56

47. ADDISON’s. entertainment charges on her AMITY AMEX Account
were over $134,000. Between December 2015 and April 2018, ADDISON
purchased approximately $113,900 worth of charges from StubHub.
StubHub is an online ticket marketplace where individuals can
‘purchase or sell tickets for sports, music, and theatre events,
including Golden State Warriors basketball tickets.

48. On or about December 8, 2018, ADDISON and SINGH were part
of a WhatsApp text string from the SINGH Account. In the WhatsApp
conversation, ADDISON and SINGH discussed purchasing Warriors tickets
for an individual believed to be the Director of Nursing at a
rehabilitation center located in Oakland, California. I believe the
Warriors tickets are an incentive for the individual employed as the
Director of Nursing to refer patients to AMITY. This text
conversation included the following statements, to which, where
called for, I have added additional explanation and context based on

my training, experience, and facts I have learned through this

 

 

 

 

 

investigation:
Speaker Text Statement Additional Explanation
ADDISON: | don wants to know if he | “DON” is an acronym for Director
can her tics for the of Nursing. I believe ADDISON
warriors don of is referring to purchasing
[Rehabilitation Center] Warriors tickets for the
? Director of Nursing at a
: rehabilitation center located in
Oakland, California.
SINGH: Are we giving I believe SINGH’s statement,
Anything “are we giving. anything” is
SINGH asking ADDISON if the DON
receives kickback payments from
AMITY in another form.
ADDISON: | no
SINGH: Ok get it

 

 

 

 

 

22
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 24 of 56

49, On or about September 25, 2018, ADDISON and SINGH were part
of a WhatsApp text string from the SINGH Account. In the WhatsApp
conversation, ADDISON and SINGH discussed purchasing concert ticket
in exchange for the referral of patients. SINGH approved the
purchase; however, SINGH wanted reassurances that Individual 2, a
hospital case manager in Fremont, California, will refer all of her
patients, to include hospice patients to AMITY and/or ADVENT. This
text conversation included the following statements, to which, where
called for, I have added additional explanation and context based on
my training, experience, and facts I have learned through this

investigation:

 

Speaker Text: Statement Additional Explanation

 

ADDISON: | gm boss [Individual 2]
beyoncé tics

these are the ones she
wants

[ADDISON sent SINGH a
picture of the pricing for
two tickets to the Beyonce
& Jay-Z concert scheduled
on September 29; two
tickets were $926.25 each]

 

 

 

 

 

23
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 25 of 56

 

 

Speaker Text Statement Additional Explanation
SINGH: Well we can but what will SINGH is willing to approve
she do for us ‘ADDISON’s request to purchase

; concert tickets for Individual
I need full communication 2; however, SINGH wants “all
under us” which refers to
Hospice all under us reassurances that Individual 2

will referral all of her
Check all floors patients, to include hospice
patients, to SINGH’s
And all under us companies, AMITY and ADVENT.

I believe this statement
directly correlates the
concert tickets as an
incentive in exchange for
patient referrals for home
health patients to AMITY and
hospice patients to ADVENT.

I believe “check all floors”
to mean that SINGH wants
Individual 2 to be aware of
all patients on every floor of
the hospital and expects
Individual 2 to make every
effort to refer those patients
to AMITY or ADVENT.

 

 

 

 

ADDISON: | i will tell her for sure

 

 

E. SINGH AND MERVINA DEGUZMAN’S ARRANGEMENT RELATED TO
KICKBACK PAYMENTS FOR THE REFERRAL OF MEDICARE PATIENTS TO
AMITY
50. Mervina Deguzman (“DEGUZMAN”) was previously employed as
the Director of Nursing for Canyon Springs Post-Acute, a post—acute
medical care facility located in San Jose, California. CW-1 provided
the following information regarding DEGUZMAN. DEGUZMAN was fired
from the facility for accepting kickbacks from HHAs in exchange for
sending companies patient referrals. Despite losing her position at
the facility, DEGUZMAN maintained her relationship with physicians.

DEGUZMAN continued to steer patient referrals from those physicians

24
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 26 of 56

to the HHAs engaged in a kickback patient referral scheme. In
approximately January 2018, DEGUZMAN found new employment as a nurse
at Oakland Heights, a skilled nursing facility (“SNF”) located in
Oakland, California. During the course of the UCO, DEGUZMAN received
cash payments from the UCE in exchange for a number of patient
referrals and introductions to medical professionals who could also
refer patients.

51. On or about November 13, 2018 through November 14, 2018,
CW-2, SINGH, and DEGUZMAN were part of an iMessage text string. In
the iMessage conversation, SINGH and DEGUZMAN discussed (1) SINGH’s
discontent with DEGUZMAN related to the number of Medicare patients
DEGUZMAN was referring to AMITY, to which, SINGH believed did not
adequately correlate with the amount of kickbacks payments SINGH was
providing DEGUZMAN; (2) SINGH’s expectation that AMITY should receive
all Medicare patients from DEGUZMAN’s SNF; and (3) a renegotiation of
terms, and to have a mutual understanding of the amount of Medicare
patients DEGUZMAN was to refer to AMITY. This text conversation
included the following statements, to which, where called for, I have
added additional explanation and context based on my training,

experience, and facts I have learned through this investigation:

25
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 27 of 56

 

 

 

 

Speaker Text Statement Additional Explanation
SINGH: I did. Notice there weren’t | SINGH confronted DEGUZMAN
barely any referrals related to the lack of
|Medicare patient referrals
Are u sending them to AMITY from DEGUZMAN’s
elsewhere skilled nursing facility and
accused her of working with
Or are they all going to us | another HHA.
Your consulting fee is 5k I believe “consulting fee”
and I’m not seeing any is a means for which to
patients from u that u are | conceal the kickback
consulting us for arrangement for the referral
of patients.
It’s been so many years and
i know you are aware of DEGUZMAN’s “consulting fee”
what the expectations are was 5k, i.e. $5,000.
mutually and I have been
fulfilling my end along
with any other
entertainment offers along
So the question will go
back to you are we ok or
done?
SINGH: Month of October: 3Mcare SINGH presented DEGUZMAN

 

and 1 Alliance

Here’s ur stats

 

with the number of patient
referral DEGUZMAN sent AMITY
for the prior month of
October 2018. SINGH
believed that AMITY had only
received three Medicare
patients and 1 Alliance
patient. I believe
“Alliance” refers to Alameda
Alliance for Health,
associated with Medi-Cal.
Medi-Cal is a state
sponsored health insurance
program administered through
Alameda Alliance for Health.

 

26

 
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 28 of 56

 

 

 

 

 

 

 

 

Speaker Text Statement Additional Explanation
DEGUZMAN: | I had state survey the DEGUZMAN stated that her
second week and federal on | goal was to send AMITY one
the third. The goal was 1-2 | to two Medicare patients per
a week and we fulfilled. week and that SINGH should
The alliance had Medicare count the Alliance patient
prime. because that patient had
supplemental Medicare
Up to you. insurance as well as Medi-
Cal.
SINGH: who else are u referring to | SINGH was asking DEGUZMAN
what other agencies DEGUZMAN
Can I knwk refers patients to.
we never talked about any
goals
It was as was going for
years
Knowing how much I do for u
u would make sure it’s fair
DEGUZMAN: | I don’t refer, social DEGUZMAN stated that the
worker does. I just asked social worker had control of
to get a third of what goes | the patient referral process
out. I think we should call | and that DEGUZMAN was only
or discuss in person able to control referrals
for one third of the
patients that were
discharged.
SINGH: Why are we going in circles
when we knkw what the
expectations are
SINGH: I just hope u try to I believe SINGH was stating

 

understand I have done a
lot for u and when u start
questioning me it’s not
fair when I see the numbers

And hear ur helping outside
people

whatever u want u get

but at least some fairness
should be done

 

that the relationship was no
longer fair and balanced,
meaning that the amount of
kickback payments exceeded
the number of patients that
were actually referred by
DEGUZMAN to AMITY.

 

27

 
Case 3:19-mj-71459-MAG Document 1 Filed 09/04/19 Page 29 of 56

 

 

 

 

 

 

Speaker Text Statement Additional. Explanation
SINGH: I’m not here to fight I’m
pretty clear cut and u know
that. I’m drama free but
things can get to my nerve
|when I don’t see the mutual
understanding. Which is
Normal. Known u for so
long. And u know I’m
straight up I don’t play
games but if we know
already what we both want
from EACHOTHER why make it —
hard?
SINGH: I know u can make things SINGH presented DEGUZMAN
happen. with the number of patients
that AMITY received from her
This is the census: in the past few months. I
believe SINGH is only
Sept: 4 referring to the Medicare
Oct: 3 patients that were sent by
Nov: 1 DEGUZMAN .
How is this 1-2 a week SINGH confronted DEGUZMAN
that the numbers mentioned
with a 5k paycheck warriors | above did not adequately
tickets lunches being reflect their agreement or
dropped goal of 1-2 patients per
week, especially with the
incentives that DEGUZMAN was
receiving, i.e. $5,000,
Warriors basketball tickets,
and lunches all paid for by
AMITY. °
DEGUZMAN: |; Disliked “And hear ur
helping outside people ”
Your numbers sound
, inaccurate
I’11 double check
SINGH: Ok ty SINGH was requesting that

 

Can we make

Sure we get all
Mervina

All Medicare’s under us
9°

pls

 

all the Medicare patients
from DEGUZMAN’s skilled
nursing facility are
referred to AMITY for home
health services.

 

28

 
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 30 of 56

 

 

 

 

 

 

 

 

 

Speaker Text Statement - Additional Explanation

DEGUZMAN: | [CW-2] and I just finished | I believe DEGUZMAN was

talking last night and this | referring to the method of
morning — we will go back which CW-2 and DEGUZMAN were
to how we were tracking tracking patient referrals
before September. We should | prior to September 2018.

all see great results!

[emoji wa]

SINGH: I need all under us I believe SINGH was stating
that she wanted all Medicare
patients discharged from
DEGUZMAN’s SNF to be
referred to AMITY.

DEGUZMAN: | That will get me fired

[emoji ©]

I can lie to you and say
yes, but I don’t wanna do
that

I want a lasting
relationship so I wanna be
very real and transparent
to you and [CW-2]

DEGUZMAN: | Just finished de meeting, DEGUZMAN finished a patient

sending you 4 discharge meeting and
DEGUZMAN stated that she
would send AMITY four
patients.

SINGH: Ok so give me like a number | SINGH presented DEGUZMAN
with a scenario in which

Let’s say u have 5 dcs in a | DEGUZMAN’s SNF had “5 dcs”,
week or five patients to
discharge for home health
How many in thah week u can| services. SINGH wanted to
give me know how many of those
patients would be directed
Just as an example to AMITY.

DEGUZMAN: | 3 DEGUZMAN responded with “3”,
i.e. three patients.

SINGH: Perfect SINGH expressed her

 

I’m happy with thah

But let’s make sure

And if it’s 3 then 2 to us
And so on

 

contentment with the
arrangement that three out
of five patients would be
referred to AMITY.

 

29

 
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 31 of 56

52. CW-2 understood that DEGUZMAN’s “consulting agreement” was
a means to conceal the kickback payments from AMITY for the referral
of Medicare patients from DEGUZMAN’s SNF to AMITY.

53. CW-2 stated that DEGUZMAN was paid around $5,000 via check
and/or cash approximately once per month. The checks DEGUZMAN
received were paid to the order of “2m Solutions”, DEGUZMAN’s
company.

54. Based on a review of AMITY’ s financial records, to include,
1173 Fremont Account and the 3890 WF Account, DEGUZMAN was paid from
April 2016 to January 2019 approximately $113,900 via check paid to
the order of either “2M Solutions” or “Mervina Deguzman” purportedly
for “consulting” services as indicated in the check memo lines.

55. On or about November 3, 2017, CW-1 conducted a consensually
recorded telephone conversation with DEGUZMAN. During the
conversation, CW-1 and DEGUZMAN discuss using fraudulent consulting
agreements to conceal illegal kickback payments for the referral of
patients. This conversation included the following statements, to
which, where called for, I have added additional explanation and
context based on my training, experience, and facts I have learned

through this investigation:

30
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 32 of 56

 

Speaker

Verbal Statement

Additional Explanation

 

DEGUZMAN :

So but mean time you can
say that you can do a
contractual, contractual
work, like her work, her
paid work is based on
caseload, but it’s, it’s
the politically correct
way to say, you know,
they’ re not paid patients
but you know you cannot
pay for a patient, cause
its illegal, but then you
can pay for labor.

I believe DEGUZMAN is
explaining to CW-1 how to
conceal kickback payments by
using a contractual agreement
since it’s illegal to pay for
a patient referral.

I believe DEGUZMAN’s
statements show her knowledge
that paying kickbacks for
patient referrals is illegal.

 

So uh- uh how how do we do
that? What~- what numbers
do you want me to put in
there?

 

DEGUZMAN :

So so what you can do with
your with your like if you
want them as just
associate consultant
doctors which means like
if they refer a patient to
you, they’re, they do
their face to face, they
see the patient, like they
do the inter-disciplinary
meetings, anything that
concerns their time.

 

DEGUZMAN :

You pay per hour, right?
Like you can say um $320
per hour or $295 per hour
or something like that ok?

 

 

 

Make make up some numbers
and then- and reflect
that.

 

 

31

 
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 33 of 56

 

 

 

 

 

 

Speaker Verbal Statement Additional Explanation
DEGUZMAN: | Yeah, you make up the I believe DEGUZMAN is
number and then you confirming that the CW-1
calculate the referrals should falsify an hourly
based on that hourly, consulting agreement in order
without paying them per to conceal kickback payments
patient, but essentially for patient referrals and the
it’s kind of the same but hourly rate would then be
you. make the amount for calculated based on the
-|month to month, cause you number of patients referred.
don’t want to raise a red
flag for the both of you.
I believe DEGUZMAN’s
statement “you don’t want to
raise a red flag for the both
of you” is referring to not
drawing unnecessary attention
to financial records related
to the payment of physicians
that may be reviewed during
Medicare/Medicaid audits that
would be conducted by federal
or state agencies.
56. Based on DEGUZMAN’s statements with CW-1 and the WhapsApp

communication between SINGH and DEGUZMAN,

I believe DEGUZMAN had a

fraudulent consulting agreement with SINGH to conceal kickback

payments for the referral of patients to AMITY.

 

F. STATEMENTS MADE BY SINGH ON JANUARY 16, 2019 TO CW-2 AND
INTERVIEWING AGENTS REGARDING KICKBACKS FOR PATIENT
REFERRALS
57. On January 16, 2019, CW-2 was approached by FBI Agents and
agreed to consensually record a phone call with SINGH to request
permission to pay for a social worker’s trip to Napa, California as
an incentive for the referral of patients to AMITY. The conversation
This conversation included the following statements,

was recorded.

to which, where called for, I have added additional explanation and

32
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 34 of 56

context based on my training,

through this investigation:

experience,

and facts I have learned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Speaker Verbal Statement Additional Explanation

CW-2: “Hey, Amanda, I wanted to. “T think I can get them to
talk you about the Vi do this” refers to CW-2’s
[unintelligible] hospital, ability to influence the
I um there’s a new social social worker to send
worker I just spoke to her patient referrals to AMITY
and they’ re planning on a by providing the social
Napa trip and I think I can | worker with a trip to Napa.
get them to do this.”

SINGH: “Good.”

CW-2: “Do you think you can just CW-2 initially thought that
like, um like add it on the | SINGH would pay for the
bonus you’re gonna give trip by paying CW-2 with a
me?” “bonus” check written in

CW-2's name.

SINGH: “What do you mean about the
bonus?”

CW-2: “I can just-I can just pay
for it now or when.” —

SINGH: “No, just use your credit
card, you’re supposed to
use your credit card for
that.”

CW-2: “Ok. Ok.”

SINGH: “Yeah, you're supposed to
use your credit card. I
mean, the Napa, you're
probably gonna go right? So
you take everyone with the
credit card. Yeah just use
the credit card, use the
AMEX credit card when you
go. Hello?”

Cw-2 “I'm sorry, sorry I can’t-
you were cutting off. Ok
so-“

SINGH: “Use your credit card, I’m SINGH was instructing CW-2
not going to give you cash to utilize the AMITY AMEX
on that. You’re supposed to credit card and was not
use your credit card for going to provide CW-2 with
that.” cash via a purported

, “bonus” check.

CW-2: “And then you’re just pay

that back, ok, yeah?”

 

33

 
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 35 of 56

 

 

 

 

 

 

 

 

 

 

Speaker Verbal Statement Additional Explanation

SINGH: “No, no you use the The AMITY marketers receive
American Express, the work an AMITY American Express
card. The work card. We’1l credit card.
open it up for you. Yeah.”

CW-2: “Oh, ok, [UI] got it. Thank
you.”

SINGH: “So you’re going to use Most of. the AMITY marketers
your work card, so when you | start with a $1,000 monthly
go we’1l open up the card budget and SINGH has to
for you, ok, alright, approve the expenses.
cool?” SINGH’s statement “we’ll

open up the card for you”
refers to giving CW-2 a
higher credit limit.

CW-2: “Ok, thank you thank you,
bye.”

SINGH: “For sure, for sure, ok
bye.”

58.

Agents at AMITY’s office located in Hayward, California.

On January 16, 2019, SINGH was interviewed in person by FBI

SINGH was

aware of the Agents affiliation with the FBI and was advised that it

was a crime to lie to a federal law enforcement officer.

The

interview between Agents and SINGH was surreptitiously recorded in

its entirety.

During the interview,

SINGH stated that she was aware

of the Anti-Kickback statute and understood that paying kickbacks for

patient referrals was illegal.

59.

responsibilities entailed for an AMITY marketer.

During the interview, SINGH was asked what the job

SINGH explained the

marketer’s role was to inform facilities of the home health services

that AMITY could provide.

SINGH stated that the marketers also

brought the facilities small gifts under $20 and usually in the form

of food,

i.e.

cookies and/or donuts.

SINGH’s understanding was that

per Medicare, AMITY was allowed to provide food under $20 for the

facilities the marketers were visiting.

SINGH falsely represented

that AMITY had never provided anyone with gift cards, cash, expensive

34

 
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 36 of 56

dinners, and/or trips for the referral of patients to AMITY. SINGH

made the following statements to FBI Agents:

SINGH: Hi, I’m Amity, so this is what we do, here’s our >
brochures, you know, give us a try if you can, you know it’s per
facility, its $5, $10 you can bring some donuts for the
facility, right.

AGENT 2: Yeah, what can you do?

SINGH: Well Medicare law is $15, $20, so we try to bring donuts
for the facility, but you can do that kind of stuff, ok,
cookies, donuts.

SINGH: 15-20 bucks, cookies so I’1l be honest that’s what we do.
15-20 bucks [UI] cookies, so brochures we just slide them, but
these people are so hard to deal with, and T’1l1 be honest.
Filipinos like working with other people, and it’s just so hard,
it’s like keep knocking on the doors, keep knocking on the doors
and that’s all we do. So I’ve hired people and I’ve very fully
stopped training, just stop and knocking that, and one thing
about me I don’t underpay people because, you know I like paying
people what they deserve, 120, 130 people on a fixed salary,

they’re going marketing it’s like you know.

AGENT 1: So to be clear, and I, I’ve seen this with other
companies and so I feel like I have to ask.

SINGH: You have to, you have full right.

AGENT 1: And um, you’ve never given anybody gift cards?
SINGH: No. Absolutely not, no.

AGENT 1: Cash?

SINGH: No.

AGENT 1: Um, anything more than the $20?

SINGH: No. It’s always been cookies, donuts, it’s always been

these type of things we’ve always given out.

35
Case 3:19-mj-71459-MAG Document 1 Filed 09/04/19 Page 37 of 56

AGENT 1: No food or dinner?

SINGH: Well, food yeah, yeah.

AGENT 1: Outside of what you said, the cookies and donuts. |
SINGH: No, it’s always been food though, it’s always been food.
AGENT 1: And no like expensive dinners, trips?

SINGH: No, it’s been food. No.

AGENT 1: Um, any trips?

SINGH: No, it’s been food.

60. The interview on January 16, 2019 between Agents and SINGH
took place shortly after SINGH’s phone call with cw-2 where SINGH
instructed CW-2 to pay for a Napa, California trip using the AMITY
AMEX credit card to incentivize a hospital social worker to refer
patients to AMITY. During the interview, Agent 1 gave an example
specifically referring to incentivizing a hospital with a trip to
Napa. SINGH falsely represented that she did not, or would not pay
for trips for individuals, to include doctors or case managers, for
the purpose of patient referrals to AMITY. SINGH made the following

statements:

AGENT 1: We’ve talked to different people saying that you and
your company have taken people on trips, for patient referrals
and for working with Amity, is that-

SINGH: No, not at all, we don’t take anyone.

AGENT 1: No?

SINGH: I mean just me and my team we go out for dinners and
stuff or me.

AGENT 1: Yea, what do you do for like-

SINGH: I mean it’s my birthday coming up I’1l be honest, my team
goes out for dinner with me, it’s always been my team or inside

my office we go out, yea it’s never been outside though. It’s

36
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 38 of 56

always been my team members, always.

AGENT 1: And when you say team members, just?

SINGH: My marketers and me.

AGENT 1: Your marketers and you?

SINGH: Of course, I can take my employees anywhere I want.
AGENT 1: Ok, ok, just your employees. You’ve never taken any
like other case managers or doctors?

SINGH: No. My employees always been, me and my employees.
AGENT 1: And then another thing I want to clear up is I’ve heard
there are trips to Vegas. |

SINGH: It’s been my employees always been me and my employees,
yea, you can even ask, my employees always go with me. Yea I
will admit to that. It’s always been, my employee [UI] girls

trip for my employees, always.

AGENT 1: So no doctors, no case managers?

SINGH: No, absolutely not. They are old! Why would we take
these old-sorry? No, no offense, no offense. I take my girls
I’ll be honest [UI] take my marketers and me, hell yeah, we
party hard, me and my marketers, my girls we party it. I will
be affirmed to that. Yea I [UI] we go out we party it up.
AGENT 1: And no, no entertaining people?

SINGH: No, no absolutely not.

AGENT 1: I want to deal with this hospital-

SINGH: Hell no.

AGENT 1: -so I’1l take them to, I don’t know,

SINGH: Oh my god, no.

AGENT 1: -to like, Napa is close by or something.

SINGH: Fuck no, I’m sorry can I say that?

G. .SINGH ENGAGES IN WITNESS TAMPERING FOLLOWING THE EXECUTION

OF SEARCH WARRANTS

37
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 39 of 56

61. At the time of the UCO, CW-3 was employed as a hospital
case manager with the ability to refer patients to HHAs. The UCE
paid CW-3 cash in exchange for the referral of patients. According
to the California Employment Development Department (“EDD”) records,
CW-3 was employed by SINGH at ADVENT starting in quarter two of 2018.

62. On January 10,°2019 and January 15, 2019, the Honorable
United States Magistrate Judge Kandis A. Westmore approved
applications by the FBI for a warrant to search the business offices
of AMITY and ADVENT and a warrant to search the Apple iPhone
belonging to CW-3, respectively. On January 16, 2019, FBI Agents
executed multiple search warrants to include AMITY and ADVENT’s
business offices. located in Hayward, California and CW-3’s Apple
4Phone. \

63. On January 25, 2019, FBI Agents interviewed CW-3. During
the interview, CW-3 stated that he/she avoided talking to SINGH after
the execution of the search warrants. However, SINGH continued
calling and eventually CW-3 accepted the phone call. CW-3 stated
during the phone call, SINGH reassured CW-3 that she (SINGH) would be
fine and would likely only receive a fine and a slap on the wrist.
When CW-3 mentioned to SINGH that the search warrant referenced
travel, SINGH instructed CW-3 to not say anything about travel. CW-3
knew SINGH was referencing a trip to Las Vegas. CW-3 understood
SINGH was instructing CW-3 to lie about the Las Vegas trip.

64. After the execution of the search warrant for CW-3 phone,
CW-3 informed AMITY employees that FBI Agents had seized his/her
phone. CW-3 believed that an AMITY employee had attempted to erase

CW-3’s phone remotely but was unsuccessful.

38
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 40 of 56

65. While being interviewed by Agents, CW-3 received several
phone calls on his/her cell phone from SINGH. CW-3 did not answer
the calls but made Agents aware that SINGH was attempting to reach
him/her. After several attempts by SINGH, CW-3 eventually answered
and consensually recorded the conversation with SINGH via phone.

During the conversation, SINGH made the following statements:

CW-3: Hey, um the FBI called me, they wanna meet with me to
bring back my phone, what should I do?

SINGH: Ok, um, just tell them you have a lawyer. Tell them you
have a lawyer and they need to speak to my lawyer cause we have

a lawyer.

CW-3: I know but what if, you know, was my phone erased though?
SINGH: Yeah, it was erased. It is been erased. Don’t worry about

it.

SINGH: So if they show up you’re gonna say, I have a lawyer, you
need to speak to my lawyer, that’s it.

CW-3: I know but I’m just scared because I keep reading the
warrant over and over again. What do I say? What if they ask

me about the traveling?

CW-3: No but wait, wait can you just help me really fast about
the traveling part?

SINGH: No say you never went on any travel, say you didn’t,
that’s it, that’s it.

CW-3: Ok, ok.

SINGH: I’ve got it covered from there, that’s it.

»

66. During the interview with Agents, CW-3 stated while
)

employed as a case manager, CW-3 was initially paid $2,000 per month,

39
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 41 of 56

which was gradually increased to $5,000 per month. CW-3 was paid
cash in an envelope. Often the envelope was hidden in AMITY coffee
mugs used for marketing purposes. CW-3 also received gift cards ‘on
his/her birthday. CW-3 understood the purpose of the payment, gift,
or items, was ultimately to direct patients, to include Medicare
beneficiaries, to AMITY.

67. CW-3 stated the trip to Las Vegas was paid for by SINGH and
included AMITY marketers, to include, SANTOS, CW-3, and another
hospital case manager. cw-3 was hesitant to go on the trip because
he/she was worried how it looked. SINGH flew the AMITY marketers to
Las Vegas on a private jet but CW-3 and the other case manager flew
to Las Vegas separately on a commercial airline, paid for by SINGH.

68. In approximately March 2017, there were three transactions
charged to the AMITY AMEX Account related to airfare expenses from
Southwest Airlines. The Southwest expenses were for three airline
tickets from the San Francisco Bay Area to Las Vegas McCarran airport
with a departure date of March 31, 2017. The Southwest passengers
listed on the AMEX Account statement included the following names:
DEGUZMAN, CW-3, and the hospital case manager CW-3 mentioned. during

the interview.

H. THE USE OF THE MEDICAL DIRECTORSHIP ROLE TO CONCEAL
KICKBACK PAYMENTS FOR THE REFERRAL OF MEDICARE PATIENTS
69. FBI Agents interviewed CW-2 related to a specific WhatsApp
text string between CW-2 and SINGH that took place on or about
February 26, 2018. In the WhatsApp conversation, CW-2 and SINGH
discussed kickback payments for the doctors that CW-2 managed on

behalf of SINGH and AMITY. This conversation included the following

40
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 42 of 56

&

statements, to which, where called for, I have added additional
explanation and context based on my training, experience, and facts I

have learned through this investigation:

 

 

Speaker Text Statement Additional Explanation
CW-2: Good morning boss! It’s CW-2 was requesting that SINGH
almost month end, can write a check for Doctor 7. I
[AMITY Marketer 1] get believe CW-2 wanted to ensure
check for [Doctor 7]? that Doctor 7 was paid so that
Would hate to loose her AMITY would not lose Doctor
[emoji ©] 7’s business, i.e. patient

referrals to AMITY.

CW-2 stated that AMITY
Marketer 1 initially paid
kickbacks to Doctor 7 prior to
quitting AMITY. Once AMITY
Marketer 1 was no longer
employed at AMITY, the
responsibility transferred to

 

 

 

CW-2.
SINGH: OkI
Whata full name
And amount
CW-2: [Doctor 7] CW-2 stated that Doctor 7 was
paid $3,000 from AMITY and
3 from Amity $2,000 from ADVENT for the
2 from Advent referral of patients to each
company respectively.
SINGH: Ok so Advent tell Brenda I believe “Brenda”, i.e.

ADDISON, was in charge of
managing kickback payments for
ADVENT.

 

CW-2: Ok will do
Thank U

 

 

 

 

 

70. CW-2 stated that Brenda Addison (“ADDISON”) was an AMITY
marketer and considered to be SINGH’s “right hand”. CW-2 believed
that ADDISON was aware of all the kickback payments made by AMITY
employees to individuals, to include doctors, for the referral of .
patients to AMITY. |

71. On or about February 26, 2019 and March 2, 2019, AMITY

Marketer 1 and SINGH communicated via WhatsApp in which AMITY

Al
Case 3:19-mj-71459-MAG Document 1. Filed 09/04/19 Page 43 of 56

Marketer 1 requested a check for Doctor 7.

In the WhatsApp

conversation AMITY Marketer 1 informed SINGH that Doctor 7 referred

three Medicare patients to AMITY.

This conversation included the

following statements, to which, where called for, I have added

additional explanation and context based on my training, experience,

and facts I

have learned through this investigation:

 

 

 

 

 

 

 

Speaker Statement Additional Explanation
AMITY Don't forget [Doctor 7] AMITY Marketer 1 was informing
Marketer | boss! SINGH to not forget to write a
1: check for Doctor 7.

AMITY Good morning beautiful! AMITY Marketer 1 was
Marketer | Can you get [Doctor 7] “requesting that SINGH provide
1: check ready for this a check for Doctor 7. Doctor 7
month boss? She already had already referred AMITY
gave three HH medicares three Medicare patients that
for this month!(: she is month and was attempting to
trying to get us hospice refer a hospice patient to
as well [emoji ADVENT. I believe this
SROROEROOOS] can you also | statement directly correlates
write for me 6 boss, 2 of | the payment for the Medicare
it is for me next patient referrals to AMITY.
Thursday the 8th, I'm
meeting with a cm whom I believe the statement “write
I'm trying to lock down for me 6” refers to AMITY
and steal from [HHA 1] Marketer 1’s request for SINGH
3 to write a check for
[emoji lariariiriay| approximately $6,000 and
$2,000 will be used to
incentivize a “cm” or case
manager to refer to AMITY
instead of HHA 1. HHA 1 is an
HHA located in the San
Francisco Bay Area. X
AMITY Marketer 1 was one of
the individuals that CW-2
listed as part of the check
cashing scheme to get cash to
pay individuals for patient
referrals to AMITY.
SINGH: Pls tell Brenda and [CW-
2]

 

42

 
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 44 of 56

72.  CW-2 stated Doctor 7 was one of AMITY’s medical directors
and had a medical director contract. The consulting and medical
director contracts with the doctors were the same type of “consulting
agreement” SINGH had with DEGUZMAN in that the medical director
relationship equated to sending patients to AMITY for money. CW-2
stated that some of the doctors were paid via check and others via
cash.

73. Through a review of the 1173 Fremont Account financial
records from March 2018 through and including January 2019, Doctor 7
received approximately 12 checks for a total of approximately $36,000
purportedly for “medical directorship” services as indicated in the
check memo lines. According to Medicare claims data during the same
timeframe, Doctor 7 referred at least 23 Medicare patients to AMITY.
In turn, Medicare reimbursed AMITY approximately $145,000 for those
patients.

74. On January 16, 2019, as part of the same interview between
Agents and SINGH, SINGH discussed the role of medical directors at
AMITY and stated that she only employed two to three doctors as
medical directors due to the amount of patients under AMITY’s care.
SINGH stated that she required at least two medical directors due to
AMITY’s patient census or patient count, which according to SINGH,
was over 1000. My understanding of SINGH’s statements related to the
number of medical director on staff, was that two to three medical
directors were sufficient for a patient population of 1,000 and two
to three was the amount SINGH typically employed on any given month.
SINGH continued to explain that it was illegal per the Stark Law for
medical directors to refer to the company that employed them, i.e.

AMITY. SINGH made the following statements:

43
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 45 of 56

AGENT 1: So, how many medical directors do you have right now?
SINGH: We have right now, as of right now three because of my
census.

AGENT 1: Three.

SINGH: We have over 1000 census so we have to have.

AGENT 1: Right. May I ask who your medical directors are?
SINGH: [Doctor 8] right now and Doctor Bhandari and we have, and
I think we work on [Doctor 9] he’s under the work but he says
he’s going to let me know, but right now it’s these two or
three, that’s all we have right now.

AGENT 2: So they have their own other patients like doing their
other-

SINGH: But they don’t send us too many patients they send us to
be honest with you, because of the level of high skilled level
they give us, so I’1l be honest, 1000 patients you can’t- you
can’t really pull out of them and they’re not supposed to be
doing that, that’s against the law.

AGENT 1: So wait, wait, I want to make sure I understand, um,
uh, just so I-I got a clear picture. So I know the stark law-
SINGH: They’re not supposed to be referring patients.

AGENT 1: Right, they’re not supposed to refer patients as long
as they are medical directors.

SINGH: Correct, correct.

SINGH: But even if they do, I think it’s only for a certain
amount, but only if the patients qualify for home health, but
there’s only a certain level they can do they can’t be referring
the whole thing as an agency. Let’s just say you own an agency,
‘they can’t own an agency but they can’t be referring everything
to the agency, like ok I’m going to be the medical director, but
I’m going to give everything to this agency so the whole agency

is just do and doctors.

44
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 46 of 56

AGENT 2: Yea, because it’d be profiting off the- help them.

. SINGH: Yea, they can’t do that that’s again the law that’s what
Starks law is.

AGENT 1: Right. Ok.

SINGH: That’s what stark’s law is.

AGENT 1: And that’s not happening in the [UI].

SINGH: Yea.

AGENT 1: If, I mean, I’m sure it happens, do you get referrals
from medical directors?

SINGH: We actually, no, we don’t.

AGENT 1: How does that work.

SINGH: We actually get a couple. be honest with you, but its.
1,000 census, you can go through it, it’s nothing of that sort-
AGENT 1: Ok.

SINGH: -nothing of that sort.

AGENT 1: There’s no like payment for-

SINGH: No, no, no, no, no, no, no, no absolutely not.

AGENT 1: I know, I know.

SINGH: And they’re legit check by the way, we give them a check.
AGENT 1: Ok.

SINGH: We give them a legit check, so they’re on our check. Its
check, it’s not even like that.

AGENT 2: Oh you mean their payment. .

SINGH: Yea, we give them a check, a proper check.

75. Based on my training and experience, I am familiar with the

Stark Law (42 U.S.C. § 1395nn), a law generally making it illegal,

punishable by civil penalties and exclusion from participation in

Federal health care programs, for a physician to refer patients for

home health care services to an HHA with which the physician has a

compensation arrangement, absent the application of a safe harbor

provision. Because of this law, in my training and experience,

45
Case 3:19-mj-71459-MAG Document 1 Filed 09/04/19 Page 47 of 56

physicians who legitimately enter into agreements to act as medical
directors or consultants for home health care agencies endeavor to
avoid also making referrals to those agencies. The extensive
practice of physicians receiving director or consulting payments from
AMITY while contemporaneously referring patients to AMITY further
demonstrates that probable cause exists to believe that such payments
were made illegally in exchange for the patient referrals.

76. Through a review of the financial records of both the 1173
Fremont Account and the 3890 WF Account from January 2013 through and
including March 2019, I have learned, among other things, the

following:
a. Between January 2013 and March 2019, approximately 789

checks were paid to at least 53 different doctors totaling
approximately $2,233,000.

b. In the course of this investigation, I have obtained
and reviewed Medicare billing records for AMITY. Based on a review
of the 3890 WF Account and the 1173 Fremont Account records and
Medicare records, between January 2013 and March 2019, AMITY made
payments to numerous doctors who at some point, were listed as
attending physicians for claims AMITY submitted to Medicare at the
same time they were receiving payments from AMITY.

c. Based on a review of the memo lines on checks to
doctors during this same time period, which purportedly described the
purpose of the payments, SINGH, through AMITY, paid numerous doctors
to act as medical directors or consultants at the same time.

Notably, in December 2018 the month before SINGH was interviewed by

46
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 48 of 56

Agents, AMITY paid 11 doctors approximately $33,000 via check for
“medical director” or “consultant” services as indicated in the check

memo lines.

77. In the interview between Agents and SINGH, SINGH falsely
represented the number of medical directors purportedly employed at
AMITY and the amount of patient referrals AMITY received from those
medical directors.

78. SINGH stated that “Dr. Bhandari”, known to Agents as
Bhupinder Bhandari (“BHANDARI”), a physician operating medical
offices in Hayward and Pleasanton, California, was one of the three
medical directors contracted by AMITY.

79. BHANDARI received $136,500 in payments, via check, from
AMITY between May 2014 and December 2018. During this same period,
BHANDARI was listed as the attending physician for approximately 230
beneficiaries for whom AMITY submitted claims to Medicare. In turn,
Medicare reimbursed AMITY approximately $1,532,400 for those
patients.

80. According to Medicare claims data, BHANDARI nearly doubled
the number of patients he referred to AMITY following his acceptance
of a medical directorship with the company.

81. In the course of this investigation, the FBI has obtained
records from Fremont Bank of Business Small Checking account ending
in 1130 (the “1130 ADVENT Fremont Account”) belonging to ADVENT.
SINGH was one of three individuals listed on the 1130 ADVENT Fremont
Account Signature Care Agreement. The records obtained span the
dates of November 16, 2017 through and including September 28, 2018.

I have learned, among other things, the following:

47
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 49 of 56

a. In the course of the investigation, the FBI has
obtained Medicare billing records for ADVENT from January 2015 and
September 2019. Based on a review of the 1130 ADVENT Fremont Account
records and Medicare records, ADVENT made payments to four doctors
who at some point, were listed as attending physicians for claims
ADVENT submitted to Medicare at the same time they were receiving
payments from ADVENT.

b. Those four doctors, which include BHANDARI, have
received $116,000 in payments, via check, from ADVENT between January
2018 and October 2018. According to Medicare claims data from
January 2018 to September 2019, the four doctors referenced were ©
listed as the attending physician for ADVENT beneficiaries, and were
responsible for a total of approximately $6,925,400 of the $6,988,500
that ADVENT received in reimbursements from Medicare.

c. From October 2016 to September 2019, the four doctors
referenced, that received payments from ADVENT, were responsible for
a total of approximately $9,621,200 of the $10,471,900 that ADVENT
received in reimbursements from Medicare.

d. The four doctors referenced received payments, via
check, for a total of approximately $326,250 from AMITY as well.

82. On January 15, 2019, the Honorable United States Magistrate
Judge Kandis A. Westmore approved applications by the FBI for a
warrant to search the business office and cell phone associated with
Dr. Gerald Myint (“MYINT”), an internal medicine physician located in
Hayward, California. On January 16, 2019, FBI Agents executed the
search warrants on MYINT’s office and cell phone. During the
execution of the search warrants, MYINT was interviewed in person by

FBI Agents at MYINT’s office located in Hayward, California. MYINT

4

48
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 50 of 56

was aware of the Agents’ affiliation with the FBI and was advised
that it was a crime to lie to a federal law enforcement officer. The
interview between Agents and MYINT was surreptitiously recorded via
audio recording device in its entirety. During the interview, MYINT
identified SINGH from a current DMV photograph. MYINT described
SINGH as an owner or a boss at AMITY. Approximately four years ago,
MYINT and SINGH negotiated a deal for MYINT to obtain a payment of
$2,500 per month for referring his patients to AMITY. MYINT
estimated he referred two to three, and sometimes seven to eight
patients to AMITY per month during this time. MYINT referred to the
payments he received as “gifts.” During the negotiation, SINGH
wanted MYINT to be the medical director for AMITY. When Agents asked
if MYINT was truly a medical director for AMITY or if the position
was just on paper, he said that he signed a contract with AMITY.
However, MYINT stated that he honestly did not physically go to AMITY
very often and handled matters by phone. MYINT estimated he worked
less than ten hours per month as the medical. director at AMITY and
the job only lasted for the first year when he was being paid by
check. MYINT was not working as the medical director for AMITY when
he was receiving cash payments.

83. After receiving monthly checks from AMITY for approximately
one year, MYINT felt he may be doing something wrong or perhaps
illegal. Therefore, he stopped his relationship with AMITY and
stopped receiving checks. Then, MYINT heard of other doctors
receiving kickback payments and decided to continue receiving
kickback payments from AMITY. Approximately one year after he
stopped receiving checks from AMITY, MYINT and SINGH renegotiated the

terms of kickback payments. SINGH agreed to pay MYINT $3,000 in cash

49
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 51 of 56

per month for referring his patients to AMITY. Since this new
agreement was made approximately two years ago from the date of the
interview, MYINT had been receiving an envelope filled with $3,000 in
cash every month from AMITY. According to MYINT, SINGH initially
delivered checks to him directly, and she was the person who
negotiated the terms of the payment with him. SINGH’s assistant,
whom MYINT only knows as “Brenda”, believed to be ADDISON, later
delivered the money to him every month. ADDISON would normally
contact MYINT on his cellular telephone to ensure he was in the
office, then deliver the cash, consisting of $100 bills,-in an
envelope to his office. MYINT told the FBI that the most recent cash
delivery he received from ADDISON was an envelope filled with $3,000
in cash earlier in the same month as the interview, January 2019.

84. MYINT received two checks in 2013 for $2,500 for purported
consulting services. In October 2016 though and including July 2017,
MYINT received approximately five checks ranging between $4,975 and
$6,250. The total amount received via check was approximately
$31,200. According to AMITY’s Medicare billing data from January
2013 to January 2, 2019, MYINT was listed as the attending physician
for approximately 242 beneficiaries for whom AMITY submitted claims
to Medicare. In turn, Medicare reimbursed AMITY approximately
$1,319,100 for those patients.

85. Based on the pattern of payments, the purported purpose of
these payments noted on the checks sent to the doctors, the billing
for patients referred to AMITY and ADVENT by those same. doctors
receiving payments, information provided by CW-2, and SINGH’s own

communications, I believe these doctors received these payments as a

50
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 52 of 56

kickbacks from AMITY and ADVENT in exchange for the referral of
Medicare patients.

of. SINGH REQUESTS AMITY EMPLOYEES TO ACQUIRE HOSPICE PATIENTS

REFERRALS

86. On or about January 9, 2019 through January 10, 2019, CW-2,
SINGH, and AMITY Marketer 2 (“AM-2”) were part of an iMessage text
string from the SINGH Account. In the iMessage conversation, SINGH
requests that CW-2 and AM-2 attempt to acquire hospice patient
referrals. This text conversation included the following statements,
to which, where called for, I have added additional explanation and
context based on my training, experience, and facts I have learned

through this investigation:

 

 

Speaker Text Statement Additional Explanation
SINGH: Let’s get those hospice I believe SINGH is
places as well requesting that CW-2 and
AM-2 acquire patient
And make sure Hh is all referrals from health care
Locked . facilities that have the

ability to refer both
hospice patients and well
as home heath patients.

I believe the term “locked”
refers to SINGH requesting
that the health care
facilities refer patients
only to AMITY and ADVENT.

 

CW-2: Ok boss [emoji bal]

 

AM-2: Ok [emoji fi]

 

 

 

 

 

51
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 53 of 56

 

 

 

 

 

 

 

 

 

 

 

 

Speaker Text Statement Additional Explanation
CW-2: Boss, as of today SJ has 30, I believe CW-2 is stating
we'll do our Very Best that the AMITY marketers
tomorrow to get at least responsible for the San
10!!! #40weekgoal [emoji ©] Jose area received 30
Medicare patient referrals
in one week. CW-2 then
states that they will do
their best to acquire 10
more patient referrals for
a weekly goal of 40.
I believe the numbers CW-2
is referencing are Medicare
patients due to CW-2
statement that the AMITY
marketers only counted the
Medicare patients.
SINGH: Love ir I believe SINGH is
My besties explicitly requesting that
My ladies CW-2 and AM-2 get hospice
Make it happen patient referrals.
Bonuses
For u both AMITY does not bill
Get me hospice too o Medicare for hospice
Proud of u both services, only ADVENT;
, therefore, the hospice
referrals would be for
ADVENT only.
AM-2: Yes we will [emoji iain
Ty [emoji OL]
SINGH: Kicking ass
CW-2 Yes mine will come thru in d I believe CW-2’s patient
morning & [AM-2] got 1 today, referral was scheduled to
will get more tomorrow come in that morning and
AM-2 received a referral
that day.
AM-2: Yes working on hospice will AM-2 Confirms they will
get them soon attempt to acquire hospice
referrals.
SINGH: amen

 

III. PROBABLE CAUSE FOR THE VIOLATION

87.

Title 42 United States Code,

Section 1320a-7b(b) (2) (A), in

relevant part, makes it a crime to knowingly and willfully offer any

52

 
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 54 of 56

+

remuneration (including any kickback, bribe, or rebate) directly or
indirectly, overtly or covertly, in cash or in kind to any person to
induce such person to refer an individual to a person for the
furnishing or arranging for the furnishing of any service for which
payment may be made in whole or in part under a Federal health care
program.

88. Medicare is a federally funded health insurance program
that provides funds for health care services provided to individuals
aged 65 or above, and to certain disabled persons. The U.S.
Department of Health and Human Services (“HHS”), Centers for Medicare
and Medicaid Services (“CMS”) administers the Medicare program, which
is a "health care benefit program" as defined by Title 18, United
States Code, Section 24 (b).

89. Therefore, the referral of Medicare patients for hospice
services, which is subsequently billed to Medicare, constitute a
referral for an individual to a person for the furnishing of any item
or service for which payment may be made in whole or in part under a
Federal health care program; and an arrangement or ordering of a
service for which payment may be made in whole or in part under a
Federal health care program, as defined by 42 U.S.C § 1320a-
7b (b) (1) (A) and (B).

90. There is probable cause to believe that SINGH, acting
through and on behalf of her company, ADVENT, has knowingly and
willfully, directly or indirectly, offered kickback payments to
doctors, case managers, social workers, and other healthcare
professionals in exchange for the referral of Medicare patients, in
violation of Title 42 United States Code, Section 1320a-7b(b) (2) (A),

the anti-kickback act.

53
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 55 of 56

91. The above allegations are supported by witness statements,
recorded statements, evidence obtained through the execution of
search warrants, and corroborating documentary evidence.

i:IV. CONCLUSION

92. Based on the evidence set forth herein, there is probable
cause to believe SINGH, acting through and on behalf of her company,
ADVENT, has engaged in paying kickback payments in exchange for the
referral of Medicare patients for hospice services, in violation of
18 U.S.C. § 371 and 42 U.S.C. § 1320a-7b(b) (2) (A). |
Vv. REQUEST FOR SEALING

93. Since this investigation is ongoing, disclosure of the
Complaint, this affidavit, and/or this application and the
attachments thereto will jeopardize the progress of the
investigation. Disclosure could result in the destruction of
evidence, intimidation or collusion of witnesses, or the flight of a

suspect. Accordingly, I respectfully request the Court issue an

/ /

™
™

“~~ NN Ne GSO SCOT ~ULUNlUG eS

54
Case 3:19-mj-71459-MAG Document1 Filed 09/04/19 Page 56 of 56

‘ }

order directing this Affidavit and any related documents be sealed

until the further order of this Court.

Lith pA—

Katelyn Kendrick, Special Agent
Federal Bureau of Investigation

Sworn to and subscribed before me

this Ar day of September, 2019.

HON. JOSEP Db PERO
United § es Chief Magistrate Judge

55
